Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anne Saturnelli, Registration No. 41,290, on 07 February 2022.

The application has been amended as follows: 
To claim 1: 
At line 15, insert “of” between “plurality” and “subranges”. 
At line 16, insert “subrange” between “one” and “of”.
At line 22, insert “storage device” between “solid state” and “is accessible”. 
To claim 2: 
At line 11, replace “an existing entry” with “the existing entry”. 
To claim 3: 
At line 2, replace “not an existing entry” with “no existing entry”. 
At line 3, delete “existing” between “of” and “data”. 
To claim 16: 
At line 18, insert “of” between “plurality” and “subranges”. 
At line 19, insert “subrange” between “one” and “of”.
At line 25, insert “storage device” between “solid state” and “is accessible”. 
To claim 17: 
At line 16, insert “of” between “plurality” and “subranges”. 
At line 17, insert “subrange” between “one” and “of”.
At line 20, replace “an associated hash value” with “the associated hash value”. 
At line 23, insert “storage device” between “solid state” and “is accessible”. 
To claim 18: 
At line 12, replace “an existing entry” with “the existing entry”. 
To claim 19: 
At line 3, replace “not an existing entry” with “no existing entry”. 
At line 4, delete “existing” between “of” and “data”. 

Allowable Subject Matter
Claims 1-5, 7 and 10-21 are allowed as amended by Examiner’s Amendment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404. The examiner can normally be reached Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139